                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS


JOSEPH MANTHA, on behalf of himself
and all others similarly situated,
                                                       Civil Action No. 1:19-cv-12235-LTS-PK
                      Plaintiff,

       v.


QUOTEWIZARD.COM, LLC,

                      Defendant.


JOINT LETTER REPORT CONCERNING DISPUTE OVER DEFENDANT’S SECOND
             RESPONSE FOR PRODUCTION OF DOCUMENTS

       Pursuant to the Court’s instructions at the Status Conference on April 7, 2020 (see ECF

No. 39), Plaintiff Joseph Mantha (“Plaintiff”) and Defendant QuoteWizard.com, LLC

(“QuoteWizard”) (together, the “Parties”) hereby respectfully submit a Joint Letter Report

concerning their respective positions on a discovery dispute that has arisen over QuoteWizard’s

Response to Plaintiff’s Second Request for the Production of Documents. The Parties, through

counsel, conferred pursuant to LR 7.1(a) by e-mail over several days and telephonically on

September 14, 2020. The Parties have been unable to narrow or resolve their dispute as to the

requests and issues summarized below. For the Court’s reference, the following documents are

attached hereto: Exhibit A (QuoteWizard’s Response to Plaintiff’s Second Request for the

Production of Documents, Exhibit B (QuoteWizard’s Initial Privilege Log), Exhibit C

(QuoteWizard’s Supplemental Privilege Log), Exhibit D, Email exchange between

QuoteWizard and its data vendor RevPoint regarding Mr. Mantha after Mr. Mantha complained

as to the texts at issue, Exhibit E, QuoteWizard’s Rule 30(b)(6) deposition transcript, Exhibit F,
non-party RevPoint Media’s Rule 30(b)(6) deposition transcript, Exhibit G, Plaintiff’s Rule 45

subpoena to Drips Holdings, and Exhibit H, RevPoint’s Supplemental Subpoena Response.

                         I.      RECITATION OF APPLICABLE LAW

       A. Plaintiff’s Recitation 1

       In 1991, Congress enacted the TCPA to regulate the explosive growth of the

telemarketing industry. In so doing, Congress recognized that “[u]nrestricted telemarketing . . .

can be an intrusive invasion of privacy [.]” Telephone Consumer Protection Act of 1991, Pub. L.

No. 102-243, § 2(5) (1991) (codified at 47 U.S.C. § 227). The TCPA makes it unlawful “to make

any call (other than a call made for emergency purposes or made with the prior express consent

of the called party) using an automatic telephone dialing system (“ATDS”) or an artificial or

prerecorded voice … to any telephone number assigned to a … cellular telephone service.” See

47 U.S.C. § 227(b)(1)(A)(iii). See 47 U.S.C. § 227(b)(3). Here, Mr. Mantha alleges in the

Amended Complaint that QuoteWizard, using a third party called Drips, sent him unsolicited text

telemarketing messages via an ATDS in violation of the TCPA.

       The TCPA also strictly regulates telemarketing to phone numbers listed on the National

Do Not Call Registry (“DNC”). See 47 U.S.C. § 227(c)(1). Mr. Mantha received the unsolicited




1
 A telemarketer who claims it had consent to telemarket to a particular consumer bears the
burden of proof, and must maintain records that prove such a claim. The FCC has cautioned that
a telemarketer claiming consent “must be prepared to provide clear and convincing evidence of
the existence of such a relationship.” In the Matter of Rules and Regulations Implementing the
Telephone Consumer Protection Act of 1991, FCC 03-153 at ¶112, -- FCC Rcd. --, 2003 WL
2157853, 2003 FCC LEXIS 3673 (July 3, 2003) (emphasis added). The FCC has longed warned
“should any question about the consent arise, the seller will bear the burden of demonstrating
that a clear and conspicuous disclosure was provided and that unambiguous consent was
obtained. See In the Matter of Rules and Regulations Implementing the Telephone Consumer
Protection Act of 1991, 27 FCC Rcd 1830 at ¶112; 2012 FCC LEXIS 794 (Feb. 12, 2012).
                                                2
telemarketing texts at issue on his personal cell phone long listed on the DNC in violation of the

TCPA.

        The TCPA provides for statutory damages that may be trebled if the conduct at issue was

“knowing or willful.” See 47 U.S.C. § 227(b)(c). While a finding of willfulness under the TCPA

does not require bad faith, it does require that the caller “have reason to know, or should have

known, that his conduct would violate the statute. See Krakauer v. Dish Network L.L.C., No.

1:14-CV-333, 2017 U.S. Dist. LEXIS 77163 at *26 (M.D.N.C. May 22, 2017) (trebling a $20

million jury award against Dish Network for illegal telemarketing calls made by an agent and

recounting Dish’s knowledge of prior complaints against its dealer for TCPA violations).

        The parties disagree as to whether Mr. Mantha is entitled to pursue discovery in support

of his individual claim that QuoteWizard’s conduct was knowing or willful. QuoteWizard

broadly objects to a number of discovery requests in regards to prior complaints, investigations,

compliance and Do Not Call requests under the guise that such requests have no relevance, are

overbroad, not proportional, privileged or in violation of the privacy rights of other complaining

consumers. These requests are relevant as they go directly to the issue as to whether

QuoteWizard’s violation of the TCPA as to Mr. Mantha’s individual claim was knowing or

willful, and is thus a subject appropriate for discovery in Phase I.

        The parties additionally dispute whether Mr. Mantha is entitled to certain discovery as to

QuoteWizard’s assertion of a “safe harbor” defense as to Mr. Mantha’s DNC claim. A “safe

harbor” defense is available under the TCPA to telemarketers who inadvertently make calls to

consumers listed on the DNC Registry only if certain statutorily mandated requisites are

satisfied. See 47 C.F.R. §1200. To be entitled to such a defense, a telemarketer must

demonstrate:



                                                  3
          •   The violation at issue was the result of an error;

          •   That as part of its routine business practice it has established and implemented written
              procedures to comply with the TCPA;

          •   That it has trained personnel, and any entity assisting in its compliance;

          •   That it maintains a list of numbers that are not to be contacted;

          •   That it uses a process to ensure that numbers on the DNC are not called;

          •   That it obtained the complaining consumers prior express consent signed and in
              writing stating that the agreement agrees to be called by the particular calling seller.

    See 47 C.F.R. §1200 (c)(2)(i)-(iii). The safe harbor defense, however, cannot be used as a

    sword and shield. A defendant who claims ‘safe harbor” cannot withhold from discovery

    documents, for example, relating to Do Not Call requests, TCPA complaints, investigations as

    to telemarketing complaints and responses to telemarketing complaints under a claim of

    attorney client or work product privilege. In fact, federal courts have ruled on this precise

    question in TCPA cases, holding that a defendant’s assertion of safe harbor defense puts the

    defendant’s compliance at issue and waives the attorney-client privilege for communications

    pertaining to that defense. See United States v. Dish Network, LLC, 283 F.R.D. 420, 424 (C.D.

    Ill. 2012) (Dish I); see also United States v. Dish Network, LLC, No. 09-3073, --- F. Supp. 3d -

    --, 2014 WL 7013223, at *16–17 (C.D. Ill. Dec. 11, 2014) (Dish II) (adopting magistrate judge’s

    reasoning and conclusions regarding waiver of privileges in context of a safe harbor claim); Twigg

    v.Pilgrim's Pride Corp., No.05-00040, 2007 WL 676208, at *9 (N.D.W. Va. Mar. 1, 2007)

    (defendant’s assertion of good faith defense under Family and Medical Leave Act waived

    attorney-client privilege and work-product protection regarding good faith compliance). 2


2
 QuoteWizard also claims it is entitled to a defense of “good faith.” See ECF#89,
QuoteWizard’s Amended Answer at Affirmative Defense Thirteen, Twenty-One. Although such
a defense does not exist under the TCPA, consumer telemarketing complaints, Do Not Call
                                                      4
       QuoteWizard broadly objects to a number of discovery requests in regards to prior

 complaints, investigations, compliance and Do Not Call requests claiming that such requests

 have no relevance, are overbroad, not proportional, privileged or in violation of the privacy

 rights of other complaining consumers. These requests are relevant as they go directly to the

 issue of safe harbor and good faith as to Mr. Mantha’s individual claim and is thus a subject

 appropriate for discovery in Phase I.


       B. QuoteWizard’s Position

       QuoteWizard does not believe that an independent “recitation” of the law is necessary or

appropriate for the Court to resolve this dispute. Where case law is relevant to or informs a

particular dispute below, it is expressly cited within QuoteWizard’s sections.

                II.     RECITATION OF RELEVANT BACKGROUND FACTS

       A. Plaintiff’s Recitation

       Plaintiff filed this TCPA class action on October 29, 2019, after he received unsolicited

telemarketing texts on his personal cell phone from QuoteWizard. See Complaint, ECF#1. The

substance of the texts offered to sell auto insurance. Id. The texts at issue were delivered by a

third party called Drips, LLC (“Drips”) using auto-bot technology that Drips itself claims

“holds over 1,000,000 humanized automated engagements per day.” See Amended Complaint,

ECF #80. QuoteWizard responded to the Complaint by threatening plaintiff’s counsel with Rule

11 sanctions for filing a frivolous lawsuit. QuoteWizard claimed that Mr. Mantha had

consented to receive its texts and it was in possession of proof of such consent. Mr. Mantha



requests, and QuoteWizard’s investigation into and response to telemarketing complaints would
also be clearly relevant to whether or not QuoteWizard’s telemarketing texts to Mr. Mantha were
made in a “good faith” belief that Mr. Mantha consented to receive such texts or they were
otherwise compliant with the TCPA.
                                                  5
responded to the Rule 11 threat by attesting under oath that he never consented to receive

QuoteWizard’s texts. See ECF #70, 73 and 78.

       Thereafter, the parties proceeded to a Rule 16 conference with Judge Sorokin. At that

hearing, QuoteWizard represented to the Court that it was prepared to move for summary

judgment “today” as to its consent defense. In response, and in apparent reliance on

QuoteWizard’s representation, Judge Sorokin ruled that discovery would be limited as to both

time and scope to focus solely on the consent defense. See ECF #60. Discovery taken over the

course of the next few months was devastating to QuoteWizard’s consent defense. For example,

the IP addresses QuoteWizard claimed were used by Mr. Mantha to consent to receive

QuoteWizard’s texts via a web site called www.snappyautoinsurance.com did not connect to

Mr. Mantha. The Jornaya Lead ID that QuoteWizard claimed confirmed Mr. Mantha’s consent

to receive its texts was ultimately shown to have no connection whatsoever to Mr. Mantha. The

purported original source of Mr. Mantha’s data, Adam Brown, ultimately denied having any

knowledge whatsoever of Mr. Mantha or selling his data to anyone. See ECF #70, 73 and 78.

       Undaunted, however, by the collapse of its consent defense, QuoteWizard changed

course and requested that discovery be allowed to proceed as to all issues relating to Mr.

Mantha’s individual claim, and not be limited to consent. The Court complied, while at the

same time it agreed with QuoteWizard and continued to limit Mr. Mantha’s ability to pursue

class discovery or to otherwise confirm the scope of QuoteWizard’s suspected TCPA

violations. See ECF #75.

       Thereafter, QuoteWizard proceeded to aggressively pursue extensive discovery from

Mr. Mantha. It deposed Mr. Mantha over a period of two days, deposed his wife and friend who

advised him of his rights under the TCPA, and deposed his employer. It served Mr. Mantha



                                                6
with over thirty interrogatories, several requests for admissions and a total of forty eight

individual document requests. Further, in a pending motion, QuoteWizard claims it is entitled

to full access to a copy of Mr. Mantha’s computer systems and cell phone- and apparently all of

the confidential and sensitive information on these systems with absolutely no connection to

this case- a claim to which Mr. Mantha opposes. See ECF #83 and #90

       Finally, e-mail correspondence between Matthew Weeks of QuoteWizard and Mike

Fishman of RevPoint, its data vendor from whom it purchased Mr. Mantha’s number, revealed

that- by QuoteWizard’s own admission- the data sold by RevPoint to QuoteWizard relating to

Mr. Mantha was “missing a lot of the stuff they look for and want for TCPA compliance” but

that Mr. Weeks would “do my best to fill in the blanks for you with this lead.” See Exhibit D,

E-Mail exchange dated September 16, 2018, between QuoteWizard and RevPoint.

QuoteWizard initially refused to produce these e-mails claiming they were “work product” and

listed the e-mails on its original Privilege Log, attached at Exhibit B. QuoteWizard only agreed

to produce these e-mails after Mr. Mantha filed a Motion to Compel. See ECF #78.

       Unbeknownst to Plaintiff’s counsel until recently, the post complaint effort to “fill in the

blanks,” apparently, not only included Mr. Weeks- but it also included in-house counsel for

QuoteWizard. On September 3, 2020, QuoteWizard produced a supplemental Privilege Log,

attached at Exhibit C, disclosing for the first time that Eryn Linkous Bennett, Counsel to

Lending Tree, the parent corporation of QuoteWizard, was involved in additional e-mail

communications involving both Mr. Weeks of QuoteWizard and Mr. Fishman of RevPoint

during the time that QuoteWizard was trying to “fill in the blanks” as to the consent evidence

relating to Mr. Mantha. See Exhibit C. QuoteWizard has refused to produce these

communications involving Ms. Bennett claiming they are “work product.” Id.



                                                  7
       As detailed below, while inundating Mr. Mantha with discovery requests, as to his

individual claim it was purportedly ready to move for summary judgment on months ago,

QuoteWizard has refused to comply with its own discovery obligations, hiding behind

extensive claims of privilege, relevance, breadth and proportionality, while at the same time

claiming its conduct was not knowing and willful, and that it is entitled to assert fact intensive

affirmative defenses relating to consent, willful or knowing conduct, safe harbor and good faith.

       B. QuoteWizard’s Position

       QuoteWizard does not believe that an independent “recitation” of the parties’ viewpoints

of the factual or procedural background of the case is necessary or appropriate for the Court to

resolve this dispute. Where QuoteWizard’s position on the same is relevant to or informs a

particular dispute below, it is expressly noted below within QuoteWizard’s sections.

                                 III.   THE DISPUTES AT ISSUE

       The disputed discovery requests and responses are set forth below along with the

respective position of each party:

       RPD #5: Produce all contracts between You and the insurance companies that you
       would have obtained a “quote on auto insurance” from as referenced in the texts
       between QuoteWizard and Plaintiff.

       RESPONSE: QuoteWizard objects to this Request as confusing and unintelligible as
       written. QuoteWizard further objects insofar as Plaintiff is seeking contracts between
       QuoteWizard and unidentified “insurance companies” because this request is not
       relevant to any claim or defense herein, not proportional to the needs of the case, and on
       the ground that it seeks confidential and proprietary information. Pursuant to these
       objections, no documents are being produced.

           A. Plaintiff’s Position: QuoteWizard claims its texts to Mr. Mantha are not subject
              to the TCPA’s Do Not Call provisions because they were not solicitations for the
              sale of goods or services. The texts at issue sought to sell Mr. Mantha auto
              insurance on behalf of unknown entities. QuoteWizard’s contracts with these
              entities are relevant as they may evidence, or lead to evidence relevant to whether
              or not QuoteWizard’s texts to Mr. Mantha sought to sell goods or services. These
              contracts are also relevant as to whether QuoteWizard’s text campaign was

                                                  8
       knowing and willful an issue relevant to treble damages under the TCPA.

   B. QuoteWizard’s Position: This request is not relevant to any claim or defense in
      this action, including whether the text messages sent to Plaintiff constituted
      telephone solicitations within the meaning of the TCPA. Telephone solicitations
      are defined as “the initiation of a telephone call or message for the purpose of
      encouraging the purchase or rental of, or investment in, property, goods, or
      services.” 47 C.F.R. § 64.1200(f)(14). In determining whether a communication
      is a telephone solicitation, courts consider the substance of the communications,
      using a measure of common sense. See, e.g., Chesbro v. Best Buy Stores, L.P., 705
      F.3d 913, 918 (9th Cir. 2012).

       The text messages to Plaintiffs, of which he has copies, speak for themselves.
       QuoteWizard has never denied that the text messages have a commercial backdrop;
       naturally, QuoteWizard operates as a business. But QuoteWizard denies that the
       text messages at issue are telephone solicitations because QuoteWizard does not
       directly sell insurance to consumers, but rather is merely the matchmaker between
       consumers interested in insurance and insurance companies. There are no disputed
       facts around this business model or as it was applied to Plaintiff. QuoteWizard
       sought to provide information to Plaintiff that could have facilitated the purchase
       of insurance by and between Plaintiff and an insurance company, not by and
       between QuoteWizard and Plaintiff. Whether the text messages constitute
       telephone solicitations is a mixed question of fact and law for the Court to decide
       at summary judgment or for trial, focusing on this “matchmaking” role played by
       QuoteWizard.

       Moreover, to the extent that Plaintiff believed that QuoteWizard’s business model
       for purchasing leads and contacting consumers was somehow relevant to the issue
       of whether the text messages sent to Plaintiff qualify as telephone solicitations, he
       could have deposed QuoteWizard on this point, or can identify it as a topic of
       examination at QuoteWizard’s yet-to-be-taken second deposition.

       Even if the requested documents were relevant, which they are not, this imposes an
       unduly burdensome request on QuoteWizard that is also not proportional to the
       needs of the case. Plaintiff appears to seek confidential and proprietary contracts
       by and between QuoteWizard and any and all insurance companies which it sells
       consumer leads to, not limited in time or scope, while simultaneously
       acknowledging that no such contract is directly applicable to Plaintiff’s lead.
       Therefore, Plaintiff’s request actually seeks each and every contract that
       QuoteWizard has with insurance companies, not applicable to Plaintiff in
       particular, all in a purported attempt to discern something that can be discerned
       from the content of the text messages themselves or (at maximum) during
       re-deposition. QuoteWizard requests that the Court overrule the request.

RPD #7. Produce all contracts or documents representing your agreement with Drips in
effect as of the dates of the transmission of the texts at issue to the Plaintiff.

                                         9
RESPONSE: QuoteWizard objects to this Request on the grounds that it is not relevant
to any claim or defense herein, seeks confidential and/or proprietary information, and is
unduly burdensome and not proportional to the needs of the case. QuoteWizard’s
contract with Drips is not relevant to any issue in this case and does not bear on
Plaintiff’s allegations of use of an ATDS. Pursuant to these objections, a copy of the
contract will not be produced.

   A. Plaintiff’s Position: Drips was the entity QuoteWizard hired to send
      telemarketing texts to Mr. Mantha. The contract between QuoteWizard and Drips
      will evidence the exact instructions provided to Drips as to the texts sent to Mr.
      Mantha. These instructions are relevant to whether QuoteWizard’s alleged
      violation of the TCPA was knowing or willful, and element of Mr. Mantha’s
      individual claim. The contract between Drips and QuoteWizard is also relevant to
      whether or not Drips used an automatic telephone dialing system when texting
      Mr. Mantha, or informed QuoteWizard of the potential use of such a system. The
      contract is relevant to whether QuoteWizard’s alleged TCPA violations were
      knowing or willful, or if QuoteWizard is entitled to a safe harbor defense, or a
      good faith defense.

   B. QuoteWizard’s Position: The contract between QuoteWizard and Drips is not
      relevant to “whether QuoteWizard’s alleged violation of the TCPA was knowing
      or willful.” That is not an element of Plaintiff’s TCPA claim but rather a required
      showing for treble TCPA statutory damages. Moreover, the contract does not bear
      on that issue whatsoever. QuoteWizard admits that it directed Drips to send the
      text messages at issue and that it had purchased Plaintiff’s lead with consent to
      contact.    Discovery has confirmed the same.           Whether this constitutes
      willful/knowing conduct under the TCPA such to support a claim for treble
      damages is a legal question for the Court on which the Drips contract has absolutely
      no bearing.

       Nor is the contract relevant to whether Drips used an alleged ATDS. As
       QuoteWizard has informed Plaintiff’s counsel, the contract does not discuss,
       identify, or otherwise bear on the technology that Drips uses. Moreover, that
       information can and should be sought from Drips directly. In fact, Plaintiff has
       issued a subpoena to Drips concerning that same information, see Ex. G, and can
       seek to depose Drips on that issue (which it signaled an intent to do) if it so wished.
       The request for the contract is both irrelevant and an unwarranted intrusion on
       QuoteWizard’s confidential and proprietary contractual relations. QuoteWizard
       asks that the Court overrule and deny the request.

       In the event the Court rules that the contract must be produced, QuoteWizard notes
       that it would fall under the Parties’ agreed-upon Confidentiality Order and would
       be produced as Confidential subject to that Order.




                                         10
RPD #16. Produce all e-mails between You and RevPoint in any way relating to
consumer telemarketing complaints of any nature.

RESPONSE: QuoteWizard objects to this Request on the grounds that it is not relevant
in any way to any claim or defense in this case, is overly broad, unduly burdensome, not
proportional to the needs of the case, and improperly seeks confidential information
concerning other consumers. QuoteWizard further objects on the basis that is beyond
the scope of Phase I discovery. See ECF No. 75. In addition, QuoteWizard objects
because this information is protected by the work product doctrine. Pursuant to these
objections, no documents are being produced.

   A. Plaintiff’s Position: The request seeks emails exchanged with RevPoint, the
   broker from whom QuoteWizard obtained Mr. Mantha’s contact data in regards to
   telemarketing complaints relating to QuoteWizard. Plaintiff suspects that Mr. Mantha
   is not alone and that many other consumers have received illegal telemarketing calls
   from or on behalf of QuoteWizard. RevPoint, as QuoteWizard’s apparent lead data
   broker, is likely in possession of e-mails relating to telemarketing complaints other
   than Mr. Mantha’s. Even as to Mr. Mantha’s individual claim, the existence of prior
   complaints is relevant to whether or not QuoteWizard was on notice that it was
   telemarketing to consumers in violation of the TCPA. Whether QuoteWizard knew or
   should have known it was violating the TCPA is relevant to whether QuoteWizard’s
   conduct was knowing or willful, and whether QuoteWizard is entitled to a “safe
   harbor” or a “good faith” defense, to the extent that such a defense even exists under
   the TCPA. E-mail communications between QuoteWizard and RevPoint, the entity
   from whom QuoteWizard purchased Mr. Mantha’s data, as to other consumer
   telemarketing complaints is relevant to all this issues. Finally, the e-mail
   communications involving RevPoint and QuoteWizard’s counsel, Ms. Bennett, as set
   forth in the Privilege Log attached at Exhibit C, should be produced in full as
   QuoteWizard cannot use work product to withhold relevant evidence while
   simultaneously claiming a safe harbor or good faith defense. QuoteWizard should not
   be allowed to “fill in the blanks” after the fact and then withhold evidence of such
   efforts. Further, to the extent the emails involving Ms. Bennett relate to facts and not
   litigation strategy or mental impressions, they are not entitled to work product
   protection. The purpose of the doctrine is to protect an attorneys’ written materials
   and mental impressions prepared in anticipation of litigation. See Vicor Corp. v.
   Vigilant Ins. Co., 674 F.3d 1, 15 (1st Cir. 2012). The privilege is "aimed centrally at
   protecting the litigation process, . . . specifically, work done by counsel to help him
   or her in litigating a case." United States v. Textron Inc. and Subsidiaries, 577 F.3d
   21, 30-31 (1st Cir. 2009) (emphasis in original). QuoteWizard should be compelled to
   respond in full.

   B. QuoteWizard’s Position: This request is not relevant to any claim or defense at
   issue in Phase I discovery and is, on its face, unduly burdensome, both vague and
   incredibly broad, and not proportional to the needs of the case.

   Plaintiff first claims that the requested information is relevant to whether his alleged

                                        11
TCPA statutory damages can be trebled on the ground that QuoteWizard knowingly
and willfully violated the TCPA. Under the TCPA, the court has discretion to impose
treble damages if the defendant’s violation was “willful[] or knowing[].” See 47
U.S.C. § 227(b)(3)(C). Although those terms are not further defined, courts construe
it to mean either that a defendant’s actions were intentional (the more plaintiff-friendly
interpretation), or that the defendant knew that its conduct violated the TCPA (the
more defendant-friendly interpretation). Compare Sengenberger v. Credit Control
Servs., Inc., 2010 U.S. Dist. LEXIS 43874, 2010 WL 1791270, at *6 (N.D. Ill. May
5, 2010) (imposing treble damages because willfulness required “only that an action
was intentional” and defendants did not contest that “any of the nine disputed phone
calls were made willfully or knowingly” (citation omitted)), with Texas v. Am.
Blastfax, Inc., 164 F. Supp. 2d 892, 899 (W.D. Tex. 2001) (treble damages were
available because defendants “knew their conduct in fact did violate the TCPA”).
Under any interpretation of that standard, “all e-mails between [QuoteWizard] and
RevPoint in any way relating to consumer telemarketing complaints of any nature” is
not relevant to that issue. The relevant facts are largely undisputed but in any event
known to the parties: QuoteWizard purchased Plaintiff’s lead with consent to contact
him from RevPoint Media; pursuant to QuoteWizard’s contract with RevPoint,
RevPoint can only sell QuoteWizard leads that have consent to contact within the
meaning of the TCPA; QuoteWizard caused text messages to be sent to Plaintiff given
that it had actual or at a minimum apparent consent to contact; and Plaintiff responded
to the texts, asked how he could get an auto insurance quote, and did not ask
QuoteWizard to stop contacting him or otherwise opt out. These are the facts that will
be relevant to the “knowing/willful” inquiry if the Court reaches it (QuoteWizard
denies that there was any violation of the TCPA such that statutory damages can be
awarded, much less trebled). The existence or content of “telemarketing complaints”
from other consumers cannot possibly bear on the issue of whether QuoteWizard
violated the TCPA as to Plaintiff and whether its alleged violation as to Plaintiff was
knowing or willful.

Plaintiff also suggests that the requested documents are “relevant to whether or not
QuoteWizard was on notice that it was telemarketing to consumers in violation of the
TCPA. Whether QuoteWizard knew or should have known it was violating the TCPA
is relevant to whether QuoteWizard’s conduct was knowing or willful, and whether
QuoteWizard is entitled to a ‘safe harbor’ or a ‘good faith’ defense, to the extent that
such a defense even exists under the TCPA.”

However, documents relating to other consumers, as noted, cannot possibly be relevant
to QuoteWizard’s conduct towards Plaintiff specifically, the focus of Phase I discovery
in this case. QuoteWizard contacted Plaintiff by text message with consent to contact
that it purchased from RevPoint. Whether or not Plaintiff disputes the validity of his
consent, QuoteWizard at all times believed that it had consent to contact and acted
consistently with the same, and Plaintiff never responded to the text messages by
“opting out.” Rather, Plaintiff solicited further information. Simply put, the facts
necessary to decide Plaintiff’s individual claims and QuoteWizard’s defenses do not
relate to or turn on information and documents concerning other consumers.

                                      12
            (QuoteWizard also notes that it has been more than flexible in Phase I discovery to
            avoid unnecessary Court intervention. For example, QuoteWizard produced a copy of
            its Do Not Call Policy—which applies when consumers ask not to be called further—
            even though Plaintiff never asked QuoteWizard to stop contacting him and therefore
            the Policy does not apply to him at all. QuoteWizard also produced emails between
            QuoteWizard and RevPoint that it logged in its Privilege Log as work product when
            Plaintiff demanded production of them. But QuoteWizard has no choice to object to
            the categorically irrelevant and inappropriate requests at issue herein.)

            Plaintiff’s request is, therefore, not relevant to any issue in Phase I discovery. It appears
            to be an improper attempt to learn the names of putative class members, get an early
            start on class discovery that has not yet opened, or to fish for other potential claims
            against QuoteWizard, which definitely is not proper during Phase I individual
            discovery and would not be appropriate even if and when class discovery opens, as it
            is not relevant to any Fed. R. Civ. P. 23(a) or (b) issue or element. See, e.g., In re
            Williams-Sonoma, 947 F.3d 535, 539-40 (9th Cir. 2020).

            Moreover, even if these requested documents were relevant, which they are not, the
            request is on its face unduly burdensome, incredibly overbroad, not limited in time or
            scope, and not at all proportional to the needs of the case. As one example, the request
            relates to “telemarketing complaints,” but this is not even purportedly tailored to the
            specific issues of this case—a disputed consent and alleged use of an ATDS.
            QuoteWizard also notes that Plaintiff is seeking, at most, $500 in statutory damages
            which he seeks to treble ($1,500 in total if he prevailed on his individual claims).
            QuoteWizard asks that the Court consider his incredibly broad requests in light of that,
            as well, since this further highlights how disproportionate his requests are to the needs
            of the case. QuoteWizard asks that the Court overrule the request.

            Plaintiff also references e-mails sent to or by QuoteWizard’s in-house counsel,
            Attorney Bennett, that were logged in QuoteWizard’s Privilege Log (Bates-stamped
            QuoteWizard_Mantha 000114-129) However, no such documents were withheld as
            privileged in response to this request or any other at issue in this filing. 3

        RPD #17. Produce all documents evidencing any complaints received by you from
        anyone, including any government agency, in regards to text messages sent by You or
        some entity on Your behalf utilizing Drips technology.

        RESPONSE: QuoteWizard objects to this Request on the grounds that it is not relevant
        in any way to any claim or defense in this case, is overly broad, unduly burdensome, not
        proportional to the needs of the case, and improperly seeks confidential information

3
  QuoteWizard identified and logged documents in its Privilege Log by and between RevPoint and its
in-house counsel pursuant to Request No. 10 (“Produce all documents and communications between You
and RevPoint relating to the Plaintiff”). Request No. 10 is not one of the requests that Plaintiff has presented
a dispute on to the Court, so QuoteWizard does not substantively address those e-mails here. However,
QuoteWizard does note that the e-mails from or to its in-house counsel were all during the pendency of the
suit and therefore are protected work product. See Fed. R. Civ. P. 26(b)(3)(A).
                                                      13
concerning other consumers. QuoteWizard further objects on the basis that is beyond
the scope of Phase I discovery. See ECF No. 75. Pursuant to these objections, no
documents are being produced.

   A. Plaintiff’s Position: Plaintiff suspects that Mr. Mantha is not alone and that many
      other consumers have received illegal telemarketing texts sent by Drips on behalf
      of QuoteWizard. As to Mr. Mantha’s individual claim, the existence of prior
      complaints relating to texts sent via Drips is relevant to whether or not
      QuoteWizard was on notice that it was telemarketing to consumers in violation of
      the TCPA. Whether QuoteWizard knew or should have known it was violating
      the TCPA is also relevant to whether QuoteWizard’s conduct was knowing or
      willful, and whether QuoteWizard is entitled to a “safe harbor” or a “good faith”
      defense, to the extent that such a defense even exists under the TCPA. Finally, the
      e-mail communications involving RevPoint and QuoteWizard’s counsel, Ms.
      Bennett, as set forth in the Privilege Log attached at Exhibit C, should be
      produced in full as QuoteWizard cannot use work product to withhold relevant
      evidence while simultaneously claiming a safe harbor or good faith defense.
      QuoteWizard should not be allowed to “fill in the blanks” after the fact and then
      withhold evidence of such efforts. Further, to the extent the emails involving Ms.
      Bennett relate to facts and not litigation strategy or mental impressions, they are
      not entitled to work product protection. The purpose of the doctrine is to protect
      an attorneys’ written materials and mental impressions prepared in anticipation of
      litigation. See Vicor Corp. v. Vigilant Ins. Co., 674 F.3d 1, 15 (1st Cir. 2012). The
      privilege is "aimed centrally at protecting the litigation process, . . . specifically,
      work done by counsel to help him or her in litigating a case." United States v.
      Textron Inc. and Subsidiaries, 577 F.3d 21, 30-31 (1st Cir. 2009) (emphasis in
      original). QuoteWizard should be compelled to respond in full. QuoteWizard
      should be compelled to respond in full. QuoteWizard should be compelled to
      respond in full.

   B. QuoteWizard’s Position: QuoteWizard incorporates its above-stated position on
      Request No. 16. “Complaints” by or relating to other consumers is not possibly
      relevant to any claim or defense at issue in Phase I discovery and is otherwise both
      vague and overly broad, unduly burdensome, and not proportional to the needs of
      the case. Moreover, Drips’s technology is relevant only insofar as Plaintiff has
      alleged that the text messages were sent using an ATDS. This is a straightforward
      fact/legal question that can be addressed by Plaintiff’s discovery into Drips’s
      technology. Other consumers’ complaints (if any) about Drips do not bear on the
      technology it uses. QuoteWizard notes that Plaintiff has served a subpoena on
      Drips concerning the technology it used to send the text messages to Plaintiff. See
      Ex. G. Plaintiff has no need for the requested documents concerning consumer
      complaints, as they are irrelevant, and the request is so overbroad and burdensome
      that it is clearly otherwise in violation of Rule 26. QuoteWizard asks that the Court
      overrule this request.

RPD #18. Produce all documents evidencing your investigation and response to any

                                        14
such complaints referenced in Request No. 17.

RESPONSE: QuoteWizard objects to this Request on the grounds that it is not relevant
in any way to any claim or defense in this case, is overly broad, unduly burdensome, not
proportional to the needs of the case, and improperly seeks confidential information
concerning other consumers. QuoteWizard further objects on the basis that is beyond
the scope of Phase I discovery. See ECF No. 75. In addition, QuoteWizard objects
because this information is protected by the work product doctrine and attorney-client
privilege. Pursuant to these objections, no documents are being produced.

   A. Plaintiff’s Position: For the same reasons as set forth above as to RPD #17,
      QuoteWizard should be compelled to respond in full.

   B. QuoteWizard’s Position: QuoteWizard incorporates its above-stated position on
      Requests No. 16 and 17 and asks that the Court overrule the request.

RPD #19. Produce all documents evidencing any complaints received by You from
anyone, including any government agency, alleging that telemarketing texts or calls
relating to QuoteWizard were in violation of the TCPA.

RESPONSE: QuoteWizard objects to this Request on the grounds that it is not relevant
in any way to any claim or defense in this case, is overly broad, unduly burdensome, not
proportional to the needs of the case, and improperly seeks confidential information
concerning other consumers. QuoteWizard further objects on the basis that is beyond
the scope of Phase I discovery. See ECF No. 75. Pursuant to these objections, no
documents are being produced.

   A. Plaintiff’s Position: Plaintiff suspects that Mr. Mantha is not alone and that many
      other consumers have received illegal telemarketing calls from or on behalf of
      QuoteWizard. As to Mr. Mantha’s individual claim, the existence of prior
      complaints is relevant to whether or not QuoteWizard was on notice that it was
      telemarketing to consumers in violation of the TCPA. Whether QuoteWizard
      knew or should have known it was violating the TCPA is also relevant to whether
      QuoteWizard’s conduct was knowing or willful, and whether QuoteWizard is
      entitled to a “safe harbor” or a “good faith” defense, to the extent that such a
      defense even exists under the TCPA. Finally, the e-mail communications
      involving RevPoint and QuoteWizard’s counsel, Ms. Bennett, as set forth in the
      Privilege Log attached at Exhibit C, should be produced in full as QuoteWizard
      cannot use work product to withhold relevant evidence while simultaneously
      claiming a safe harbor or good faith defense. QuoteWizard should not be allowed
      to “fill in the blanks” after the fact and then withhold evidence of such efforts.
      Further, to the extent the emails involving Ms. Bennett relate to facts and not
      litigation strategy or mental impressions, they are not entitled to work product
      protection. The purpose of the doctrine is to protect an attorneys’ written materials
      and mental impressions prepared in anticipation of litigation. See Vicor Corp. v.
      Vigilant Ins. Co., 674 F.3d 1, 15 (1st Cir. 2012). The privilege is "aimed centrally

                                        15
       at protecting the litigation process, . . . specifically, work done by counsel to help
       him or her in litigating a case." United States v. Textron Inc. and
       Subsidiaries, 577 F.3d 21, 30-31 (1st Cir. 2009) (emphasis in original).
       QuoteWizard should be compelled to respond in full. QuoteWizard should be
       compelled to respond in full. QuoteWizard should be compelled to respond in
       full.

   B. QuoteWizard’s Position: QuoteWizard incorporates its above-stated position on
      Request No. 16 and asks that the Court overrule this request.

RPD #20. Produce all documents evidencing your investigation and response to any
such complaints referenced in Request No. 19.

RESPONSE: QuoteWizard objects to this Request on the grounds that it is not relevant
in any way to any claim or defense in this case, is overly broad, unduly burdensome, not
proportional to the needs of the case, and improperly seeks confidential information
concerning other consumers. QuoteWizard further objects on the basis that is beyond
the scope of Phase I discovery. See ECF No. 75. In addition, QuoteWizard objects
because this information is protected by the work product doctrine and attorney-client
privilege. Pursuant to these objections, no documents are being produced.

   A. Plaintiff’s Position: For the same reasons as set forth above as to RPD #19,
      QuoteWizard should be compelled to respond in full.

   B. QuoteWizard’s Position: QuoteWizard incorporates its above-stated position on
      Requests No. 16 and 19 and asks that the Court overrule this request.

RPD #21. Produce all documents evidencing, referring or relating to consumers’ claims
that they did not consent to receive telemarketing calls or texts from or on behalf of
QuoteWizard.

RESPONSE: QuoteWizard objects to this Request on the grounds that it is not relevant
in any way to any claim or defense in this case, is overly broad, unduly burdensome, not
proportional to the needs of the case, and improperly seeks confidential information
concerning other consumers. QuoteWizard further objects on the basis that is beyond the
scope of Phase I discovery. See ECF No. 75. Pursuant to these objections, no documents
are being produced.

   A. Plaintiff’s Position: Plaintiff suspects that Mr. Mantha is not alone and that many
      other consumers who received QuoteWizard telemarketing calls informed
      QuoteWizard that they did not consent to receive such calls. As to Mr. Mantha’s
      individual claim, the existence of prior instances in which consumers told
      QuoteWizard that they did not consent to receive QuoteWizard’s telemarketing
      calls is relevant to whether or not QuoteWizard was on notice that it was
      telemarketing to consumers in violation of the TCPA. Whether QuoteWizard
      knew or should have known it was violating the TCPA is also relevant to whether

                                         16
       QuoteWizard’s conduct was knowing or willful, and whether QuoteWizard is
       entitled to a “safe harbor” or a “good faith” defense, to the extent that such a
       defense even exists under the TCPA. QuoteWizard should be compelled to
       respond in full.

   B. QuoteWizard’s Position: QuoteWizard incorporates its above-stated position on
      Request No. 16 and asks that the Court overrule and deny this request.

RPD #22. Produce all documents evidencing QuoteWizard’s investigation and/or
response into consumers’ claims that they did not consent to receive telemarketing calls
or texts from or on behalf of QuoteWizard.

RESPONSE: QuoteWizard objects to this Request on the grounds that it is not relevant
in any way to any claim or defense in this case, is overly broad, unduly burdensome, not
proportional to the needs of the case, and improperly seeks confidential information
concerning other consumers. QuoteWizard further objects on the basis that is beyond the
scope of Phase I discovery. See ECF No. 75. In addition, QuoteWizard objects because
this information is protected by the work product doctrine and attorney-client privilege.
Pursuant to these objections, no documents are being produced.


   A. Plaintiff’s Position: For the same reasons as set forth above as to RPD #21,
      QuoteWizard should be compelled to respond in full.

   B. QuoteWizard’s Position: QuoteWizard incorporates its above-stated position on
      Request No. 16 and asks that the Court overrule and deny this request.

RPD #23. Produce all documents relating to any other TCPA litigation relating to You
which involved Drips text technology.

RESPONSE: QuoteWizard objects to this Request on the grounds that it is not relevant
in any way to any claim or defense in this case, is overly broad, unduly burdensome, not
proportional to the needs of the case, and improperly seeks confidential information
concerning other consumers. QuoteWizard further objects on the basis that is beyond the
scope of Phase I discovery. See ECF No. 75. In addition, QuoteWizard objects because
this information is protected by the work product doctrine and attorney-client privilege.
Pursuant to these objections, no documents are being produced.

   A. Plaintiff’s Position: Plaintiff suspects that Mr. Mantha is not alone and that other
      consumers have filed lawsuits against QuoteWizard for its alleged illegal
      telemarketing involving Drips text technology. As to Mr. Mantha’s individual
      claim, the existence of other similar lawsuits is relevant to whether or not
      QuoteWizard was on notice that it was telemarketing to consumers in violation of
      the TCPA. Whether QuoteWizard knew or should have known it was violating
      the TCPA is also relevant to whether QuoteWizard’s conduct was knowing or
      willful, and whether QuoteWizard is entitled to a “safe harbor” or a “good faith”

                                        17
       defense, to the extent that such a defense even exists under the TCPA.
       QuoteWizard should be compelled to respond in full.

   B. QuoteWizard’s Position: QuoteWizard incorporates its above-stated position on
      Requests No. 16 and 17, and asks that the Court overrule and deny this request. To
      require QuoteWizard to research “TCPA litigation,” not limited in time, scope, or
      jurisdiction, and report the results back to Plaintiff, is a facially inappropriate
      discovery request seeking irrelevant information and which also violates other
      requirements of Rule 26 (proportionality, etc.). Plaintiff is also free to conduct legal
      research of his own to the extent he believes other litigation is relevant to this case
      (it is not).

RPD #24. Produce documents sufficient to identify other TCPA litigation where You
were named as a Defendant.

RESPONSE: QuoteWizard objects to this Request on the grounds that it is not relevant
in any way to any claim or defense in this case, is overly broad, unduly burdensome, not
proportional to the needs of the case, and improperly seeks confidential information
concerning other consumers. QuoteWizard further objects on the basis that is beyond the
scope of Phase I discovery. See ECF No. 75. Pursuant to these objections, no documents
are being produced.

   A. Plaintiff’s Position: Plaintiff suspects that Mr. Mantha is not alone and that many
      other consumers have received illegal telemarketing calls on behalf of
      QuoteWizard. As to Mr. Mantha’s individual claim, the existence of prior TCPA
      litigation relating to QuoteWizard is relevant to whether or not QuoteWizard was
      on notice that it was telemarketing to consumers in violation of the TCPA.
      Whether QuoteWizard knew or should have known it was violating the TCPA is
      also relevant to whether QuoteWizard’s conduct was knowing or willful, and
      whether QuoteWizard is entitled to a “safe harbor” or a “good faith” defense, to
      the extent that such a defense even exists under the TCPA. QuoteWizard should
      be compelled to respond in full.

   B. QuoteWizard’s Position: QuoteWizard incorporates its above-stated position on
      Request No. 16, and asks that the Court deny and overrule this request. To require
      QuoteWizard to research “TCPA litigation,” not limited in time, scope, or
      jurisdiction, and report the results back to Plaintiff, is a facially inappropriate
      discovery request seeking irrelevant information and which also violates other
      requirements of Rule 26 (proportionality, etc.). Plaintiff is also free to conduct legal
      research of his own to the extent he believes other litigation is relevant to this case
      (it is not).

RPD #25. Produce all consumer requests that future telemarketing calls cease (“Do Not
Call”) provided to you by anyone in any way relating to text telemarketing conducted on
your behalf by Drips.



                                         18
RESPONSE: QuoteWizard objects to this Request on the grounds that it is not relevant
in any way to any claim or defense in this case, is overly broad, unduly burdensome, not
proportional to the needs of the case, and improperly seeks confidential information
concerning other consumers. QuoteWizard further objects on the basis that is beyond the
scope of Phase I discovery. See ECF No. 75. Pursuant to these objections, no documents
are being produced.


   A. Plaintiff’s Position: Plaintiff suspects that Mr. Mantha is not alone and that many
      other consumers have received illegal telemarketing texts sent by Drips on behalf
      of QuoteWizard. Plaintiff further suspects that many consumers who received
      QuoteWizard telemarketing texts responded to such and made a Do Not Call
      Request. QuoteWizard was required by the TCPA to maintain DNC lists of
      consumers asking to longer be called. As to Mr. Mantha’s individual claim, the
      existence of Do Not Call requests submitted by consumers relating to texts sent
      via Drips is relevant to whether or not QuoteWizard was on notice that it was
      telemarketing to consumers in violation of the TCPA. Whether QuoteWizard
      knew or should have known it was violating the TCPA is also relevant to whether
      QuoteWizard’s conduct was knowing or willful, and whether QuoteWizard is
      entitled to a “safe harbor” or a “good faith” defense, to the extent that such a
      defense even exists under the TCPA. QuoteWizard should be compelled to
      respond in full.

   B. QuoteWizard’s Position: QuoteWizard incorporates its above-stated position on
      Request No. 16. QuoteWizard further notes that it is undisputed that Plaintiff never
      requested that QuoteWizard stop contacting him. Rather, Plaintiff responded to the
      text messages from QuoteWizard and solicited further conversation, asking
      QuoteWizard how to get a quote. QuoteWizard asks that the Court overrule and
      deny this request.

RPD #26. Produce all documents referring or relating to Do Not Call requests made by
consumers in any way relating to text telemarketing conducted on your behalf by Drips.

RESPONSE: QuoteWizard objects to this Request on the grounds that it is not relevant
it any way to any claim or defense in this case, is overly broad, unduly burdensome, not
proportional to the needs of the case, and improperly seeks confidential information
concerning other consumers. QuoteWizard further objects on the basis that is beyond the
scope of Phase I discovery. See ECF No. 75. In addition, QuoteWizard objects because
this information is protected by the work product doctrine and attorney-client privilege.
Pursuant to these objections, no documents are being produced.

   A. Plaintiff’s Position: For the same reasons as set forth as to RPD #25,
      QuoteWizard should be compelled to respond in full.

   B. QuoteWizard’s Position: QuoteWizard incorporates its above-stated position on
      Requests No. 16. QuoteWizard further notes that it is undisputed that Plaintiff

                                        19
       never requested that QuoteWizard stop contacting him. Rather, Plaintiff responded
       to the text messages from QuoteWizard and solicited further conversation, asking
       QuoteWizard how to get a quote. QuoteWizard asks that the Court overrule and
       deny this request.

        RPD #31. Produce all drafts of the QuoteWizard Opt In.

RESPONSE: QuoteWizard objects to Plaintiff’s use and definition of “QuoteWizard Opt
In.” As explained at QuoteWizard’s Fed. R. Civ. P. 30(b)(6) deposition, QuoteWizard, in
the course of investigating Plaintiff’s legal demand letter and Complaint, compiled pre-
existing information concerning Plaintiff’s lead. Plaintiff is in possession of all such
information concerning his lead. To the extent Plaintiff is attempting to discern the steps
taken by QuoteWizard to investigate his legal demand and lawsuit, such request violates
the work product and attorney-client privileges. Pursuant to these objections, no
documents will be produced.


   A. Plaintiff’s Position: Evidence produced to date indicates that QuoteWizard did
      not have Mr. Mantha’s prior express signed written consent before it sent him
      telemarketing text messages. Rather, it sought to find and create such consent
      evidence after Mr. Mantha complained through his counsel. QuoteWizard
      reprimanded its data vendor RevPoint, as Mr. Mantha’s data did not include any
      evidence supporting his prior express signed consent to receive telemarketing
      texts. Undeterred, by its own admission, QuoteWizard proceeded- after the fact-
      to “fill in the blanks” and to attempt to compile data that it now claims supports
      its consent defense. The QuoteWizard Opt In was the document created by
      QuoteWizard after it “filled in the blanks.” All drafts of the QuoteWizard Opt In
      are relevant to discovery how exactly QuoteWizard “filled in the blanks” after the
      fact and whether it can continue to assert a consent defense or to continue to
      threaten Plaintiff’s counsel with Rule 11 sanctions for allegedly filing a frivolous
      claim. Finally, the e-mail communications involving RevPoint and
      QuoteWizard’s counsel, Ms. Bennett, as set forth in the Privilege Log attached at
      Exhibit C, should be produced in full as QuoteWizard cannot use work product to
      withhold relevant evidence while simultaneously claiming a safe harbor or good
      faith defense. QuoteWizard should not be allowed to “fill in the blanks” after the
      fact and then withhold evidence of such efforts. Further, to the extent the emails
      involving Ms. Bennett relate to facts and not litigation strategy or mental
      impressions, they are not entitled to work product protection. The purpose of the
      doctrine is to protect an attorneys’ written materials and mental impressions
      prepared in anticipation of litigation. See Vicor Corp. v. Vigilant Ins. Co., 674
      F.3d 1, 15 (1st Cir. 2012). The privilege is "aimed centrally at protecting
      the litigation process, . . . specifically, work done by counsel to help him or her
      in litigating a case." United States v. Textron Inc. and Subsidiaries, 577 F.3d 21,
      30-31 (1st Cir. 2009) (emphasis in original). QuoteWizard should be compelled to
      respond in full. QuoteWizard should be compelled to respond and produce in full.



                                        20
B. QuoteWizard’s Position: Plaintiff has materially misrepresented the factual
   evidence adduced through discovery in this case. Moreover, this request and others
   similar to it are harassing and inappropriate attempts to discern QuoteWizard’s
   work product during the pendency of this case.

   It is undisputed that QuoteWizard purchased Plaintiff’s lead, with consent to
   contact (whether or not Plaintiff disputes the validity of the lead/consent) from
   RevPoint Media before it caused the text messages at issue to be sent to Plaintiff.
   RevPoint Media’s Rule 30(b)(6) representative testified that it sold Plaintiff’s lead
   with consent to contact to QuoteWizard:

   Q. When you provided the Joe Mantha lead with the data that we are looking at
   here to Quotewizard, does RevPoint make any guarantee that the person, that Mr.
   Mantha had consented to receive -- provided TCPA consent to receive calls or text
   messages?
   …
   A. Yeah, I don't know how we would make an individual guarantee, other than
       supplying the data to Quotewizard that is supplied to RevPoint Media.

    Q. Right, but in essence you are just selling them data, you are not making a
   guarantee that this person has given TCPA compliance consent in order to receive
   text messages?
    …
    A. Well, it's our understanding that this lead had TCPA consent and text with
        it, so that -- the way we look at it, is that would be the guarantee.

    See Ex. F, pp. 30-31 (emphasis added).

   As QuoteWizard’s Rule 30(b)(6) representative testified at great length, when
   QuoteWizard purchased Plaintiff’s lead from RevPoint, it was through a digital
   “ping post” system whereby QuoteWizard is provided enough information about
   Plaintiff to contact him. See Ex. E, pp. 12-13 (“So it’s how we purchase leads from
   vendors like RevPoint. We -- it's called ping post. They send into our system, they
   ping into our API a portion of essentially a lead, a lead without all of the [personal
   identifying information]. It comes into our system, into our API. Our system takes
   a look at that -- this is all happening in milliseconds -- determines whether we have
   a match for that lead. We then, if it matches, if we think – you know, if our system
   determines that, you know, we have an agent or a corporate carrier that this lead
   matches to, we return a bid to whoever the vendor is; in this case, RevPoint.
   RevPoint then either accepts the bid or rejects the bid. And if they accept the bid,
   they then send us the rest of the lead details. And that’s it.”).

   QuoteWizard’s representative also testified that, after Plaintiff initiated this
   lawsuit, QuoteWizard sought to learn more information about Plaintiff’s lead from
   RevPoint to properly investigate and defend the lawsuit (and to further prove the
   validity of Plaintiff’s lead and consent). As part of this process, QuoteWizard

                                    21
compiled preexisting information concerning Plaintiff’s lead and consent to contact
to properly defend this lawsuit. For example, QuoteWizard’s representative
testified that, “when this initially came up and we received the complaint and
reached out to RevPoint Media to provide the consent information, and they sent
me some things such as the IP address of the complainant, and as well as the URL
to the consent portion of the website that the complainant went through.” See Ex.
E, p. 10. RevPoint’s deponent confirmed the same. See Ex. F, pp. 24-25 (testifying
that QuoteWizard reached out to RevPoint for additional lead information when
this suit arose, and RevPoint provided that information to QuoteWizard, which
RevPoint had in turn received from Plural Marketing).

QuoteWizard’s deponent further explained that, after this lawsuit was filed, he used
the information provided by RevPoint and data already contained in QuoteWizard’s
database (which was data that QuoteWizard received when it purchased the lead)
and summarized it in a document (that Plaintiff is self-describing as “QuoteWizard
Opt In”) to assist in the defense of the lawsuit. See Ex. E, pp. 10-13.
QuoteWizard’s deponent testified at length to the data contained in the document;
where the data came from; and Plaintiff has been provided a copy of that document.

The steps that QuoteWizard took to investigate the Complaint and defend the
lawsuit is protected by the work product doctrine. In any event, QuoteWizard’s
Rule 30(b)(6) representative testified at length to this process. See Ex. E. Plaintiff
has been provided with every single data point that QuoteWizard has concerning
Plaintiff’s lead, including the data that QuoteWizard received from RevPoint when
it bought Plaintiff’s lead and the information RevPoint provided to QuoteWizard
when QuoteWizard was investigating this lawsuit after it was filed. Furthermore,
Plaintiff has received all information that RevPoint has for Plaintiff’s lead (see Ex.
H), and deposed RevPoint on the same, as well as deposing the company that sold
Plaintiff’s lead in turn to RevPoint (Plural Marketing). QuoteWizard also
previously voluntarily produced emails between its employee (the same Rule
30(b)(6) deponent who testified to reaching out to RevPoint during this lawsuit)
and RevPoint during investigation of this lawsuit, which was logged as work
product, to avoid an unnecessary Court dispute. QuoteWizard has produced and
disclosed all information it has concerning Plaintiff’s lead and is not withholding
any documents or information.

Equally important, QuoteWizard did not “create” any data; is not withholding any
data; and merely compiled all pre-existing data into a document to assist in the
defense of this lawsuit (a copy of which it provided to Plaintiff and explained during
its deposition). Plaintiff’s continued intrusions into its work product is harassing
and unwarranted; and there are no further information or documents to share.
QuoteWizard asks that the Court deny and overrule this request.

Moreover, emails between RevPoint and QuoteWizard’s in-house counsel
(Attorney Bennett) were not logged in response to this request and are therefore
irrelevant and not discussed herein. See supra, FN 3.

                                 22
RPD #32. Produce all documents referring to the document known as the QuoteWizard
Opt In.

RESPONSE: QuoteWizard objects to Plaintiff’s use and definition of “QuoteWizard Opt
In.” As explained at QuoteWizard’s Fed. R. Civ. P. 30(b)(6) deposition, QuoteWizard, in
the course of investigating Plaintiff’s legal demand and Complaint, compiled pre-existing
information concerning Plaintiff’s lead. Plaintiff is in possession of all such information
concerning his lead. To the extent Plaintiff is attempting to discern the steps taken by
QuoteWizard to investigate his legal demand and lawsuit, such request violates the work
product and attorney-client privileges. Pursuant to these objections, no documents will be
produced.


   A. Plaintiff’s Position: As explained in prior submissions, (ECF #70, 73 and 78)
      after Mr. Mantha complained to QuoteWizard of his receive of unsolicited
      telemarketing texts, QuoteWizard contacted its data vendor- RevPoint- and
      requested all data as to Mr. Mantha and his alleged consent to receive
      telemarketing texts. The data, however, in RevPoint’s possession fell short of
      QuoteWizard’s standards. QuoteWizard then proceeded to gather information
      from other sources in an effort to “fill in the blanks” as to Mr. Mantha’s consent.
      The document that QuoteWizard ultimately created- after the fact- and then used
      to threaten plaintiff’s counsel with sanctions- is known as the QuoteWizard Opt
      In. It is attached as an exhibits to prior submissions referred to above. This
      request seeks all drafts of the QuoteWizard Opt In to which QuoteWizard objects.
      This request is relevant as to how exactly QuoteWizard “filled in the blanks” after
      the fact and whether it can continue to assert a consent defense or to continue to
      threaten Plaintiff’s counsel with Rule 11 sanctions for allegedly filing a frivolous
      claim. Finally, the e-mail communications involving RevPoint and
      QuoteWizard’s counsel, Ms. Bennett, as set forth in the Privilege Log attached at
      Exhibit C, should be produced in full as QuoteWizard cannot use work product to
      withhold relevant evidence while simultaneously claiming a safe harbor or good
      faith defense. QuoteWizard should not be allowed to “fill in the blanks” after the
      fact and then withhold evidence of such efforts. Further, to the extent the emails
      involving Ms. Bennett relate to facts and not litigation strategy or mental
      impressions, they are not entitled to work product protection. The purpose of the
      doctrine is to protect an attorneys’ written materials and mental impressions
      prepared in anticipation of litigation. See Vicor Corp. v. Vigilant Ins. Co., 674
      F.3d 1, 15 (1st Cir. 2012). The privilege is "aimed centrally at protecting
      the litigation process, . . . specifically, work done by counsel to help him or her
      in litigating a case." United States v. Textron Inc. and Subsidiaries, 577 F.3d 21,
      30-31 (1st Cir. 2009) (emphasis in original). QuoteWizard should be compelled to
      respond in full. QuoteWizard should be compelled to respond and produce in full.

   B. QuoteWizard’s Position: QuoteWizard incorporates its position with respect to
      Request No. 31 herein and asks that the Court overrule and deny this request.

                                        23
RPD #35. Produce all documents relating to other occasions where the IP address
purportedly identifying the computer used by a consumer to consent to receive
telemarketing texts or calls from or on behalf of QuoteWizard did not match the name of
that consumer or was not subscribed to that consumer.

RESPONSE: QuoteWizard objects to this Request on the grounds that it is not relevant in
any way to any claim or defense in this case, is overly broad, unduly burdensome, not
proportional to the needs of the case, and improperly seeks confidential information
concerning other consumers. QuoteWizard further objects on the basis that is beyond the
scope of Phase I discovery. See ECF No. 75. Pursuant to these objections, no documents
are being produced.

   A. Plaintiff’s Position: At the outset of this litigation, QuoteWizard produced two
      different IP addresses that it claimed were used by Mr. Mantha to consent to
      receive QuoteWizard text telemarketing messages. See ECF #70, 73 and 78.
      Subpoenas were sent to the carriers for both IP addresses. Neither connected to
      Mr. Mantha. Depositions were taken of the subscribers to these IP addresses. Both
      denied any connection whatsoever to Mr. Mantha or to using their computers to
      consent to receive QuoteWizard telemarketing texts. Plaintiff suspects that
      consumers on prior occasions complained to QuoteWizard as to their receipt of
      QuoteWizard telemarketing texts or calls to which they did not consent, and
      further suspect that QuoteWizard responded to those complaints similarly
      claiming those consumers “opted in” from various web sites using specific IP
      addresses. If prior to texting Mr. Mantha, other consumers had similarly informed
      QuoteWizard that they did not consent to receive their texts, and the IP addresses
      relied upon by QuoteWizard did not match the complaining consumers’ IP
      addresses, then QuoteWizard would be on notice that its leads were deficient its
      telemarketing was in violation of the TCPA. QuoteWizard should be compelled
      to respond in full.

   B. QuoteWizard’s Position: Plaintiff has again misrepresented the factual evidence
      borne out of discovery. QuoteWizard has not “produced” two different IP
      addresses. Rather, the companies that sold Plaintiff’s lead prior to it reaching
      QuoteWizard, Plural Marketing and RevPoint, have produced in discovery IP
      addresses associated with Plaintiff’s lead and consent. That the IP addresses do not
      match the IP addresses that Plaintiff has identified in discovery as of fall 2020—
      more than a year after the consent was generated—does not prove that Plaintiff’s
      lead and consent is invalid. As RevPoint’s Rule 30(b)(6) designee testified, the IP
      address associated with Plaintiff’s lead could “could come from different places, it
      could come from the IP address of the servers that the platform is utilizing, it could
      come from the website of where the lead was generated. There is opportunity there
      for IP addresses to not match the user IP address who filled out the form.” Ex. F,
      pp. 40-41. Plaintiff has selectively ignored this evidence. Moreover, even if that
      IP address is associated with the device that generated the lead, this still does not
      rule out Plaintiff merely because it does not match his purported current IP

                                        24
       addresses in 2020. For example, Plaintiff could have a dynamic (i.e. changing) IP
       address (which is common) associated with his devices, could have been using an
       electronic device he has not disclosed an IP address for, or could have been using
       the internet (and therefore IP address) of a public location. Given the other
       evidence that shows that Plaintiff did validly provide his consent (which includes
       the fact that Plaintiff responded to QuoteWizard’s texts not by asking why he was
       contacted, but confirming that he wanted a quote for auto insurance), the IP address
       evidence is largely irrelevant. In any event, as explained, the alleged lack of a
       “match” to Plaintiff’s current IP addresses is no evidence of wrongdoing by
       QuoteWizard or anyone else.

       In light of this, there is absolutely no basis to require QuoteWizard to search for
       “all documents relating to other occasions where the IP address purportedly
       identifying the computer used by a consumer to consent to receive telemarketing
       texts or calls from or on behalf of QuoteWizard did not match the name of that
       consumer or was not subscribed to that consumer.” This is not arguably relevant to
       Plaintiff’s individual claims during Phase I discovery, and also violates other Rule
       26 requirements (proportionality, etc.). QuoteWizard asks that the Court overrule
       this request.

RPD #36. Produce all documents from other litigations in which You have asserted that
the plaintiff consented to receive telemarketing calls or texts on your behalf.

RESPONSE: QuoteWizard objects to this Request on the grounds that it is not relevant in
any way to any claim or defense in this case, is overly broad, unduly burdensome, not
proportional to the needs of the case, and improperly seeks confidential information
concerning other consumers. QuoteWizard further objects on the basis that is beyond the
scope of Phase I discovery. See ECF No. 75. Pursuant to these objections, no documents
are being produced.


   A. Plaintiff’s Position: Plaintiff suspects, in response to consumer TCPA litigation,
      QuoteWizard commonly claims that the complaining consumer consented to
      receive QuoteWizard’s telemarketing calls. Plaintiff further suspects that
      plaintiffs in these cases commonly deny the consent claim is true. If consumers in
      other litigations have previously informed QuoteWizard their consent claims are
      not true, then QuoteWizard would then be on notice that its purported consent
      defense was not true. Whether QuoteWizard knew or should have known that its
      consent claims were not true is also relevant to whether QuoteWizard’s conduct
      was knowing or willful, and whether QuoteWizard is entitled to a “safe harbor” or
      a “good faith” defense, to the extent that such a defense even exists under the
      TCPA. QuoteWizard should be compelled to respond in full.

       B. QuoteWizard’s Position: QuoteWizard incorporates its position on Request
       No. 16. Further, this request is in no way relevant to any claim or defense at issue
       in this lawsuit during Phase I discovery. Evidence concerning the validity of

                                        25
              Plaintiff’s consent stands on its own, and other consumers are not relevant to that
              issue. Moreover, Plaintiff’s position appears to assume that his consent has been
              definitively proven invalid, which QuoteWizard completely disputes.
              QuoteWizard’s position is that Plaintiff provided valid consent. In addition,
              QuoteWizard has produced a copy of its contract with the company from whom it
              purchased Plaintiff’s lead, RevPoint, which establishes that RevPoint sells only
              leads with valid consent to contact to QuoteWizard. To the extent Plaintiff believes
              that his consent is not valid, that QuoteWizard was on notice of the same before it
              contacted him, and that this is somehow relevant to some legal claim or defense, he
              can argue that at summary judgment or at trial. But to require QuoteWizard to
              research “other litigations,” not limited in time, scope, or jurisdiction, and report
              the results back to Plaintiff, is a facially inappropriate discovery request seeking
              irrelevant information and which also violates other requirements of Rule 26
              (proportionality, etc.). Plaintiff is also free to conduct legal research of his own to
              the extent he believes other litigation is relevant to this case (it is not). QuoteWizard
              asks that the Court overrule the request.



Dated: September 30, 2020

Respectfully submitted,                            Respectfully submitted,

Joseph Mantha,                                     QuoteWizard.com, LLC,

by his attorneys,                                  By its attorneys,


/s/ Matthew P. McCue                               /s/ Christine M. Kingston
Matthew P. McCue                                   Kevin P. Polansky, BBO (BBO #667229)
The Law Office of Matthew P. McCue                 Christine M. Kingston (BBO #682962)
1 South Avenue, Suite 3                            Nelson Mullins Riley & Scarborough LLP
Natick, Massachusetts 01760                        One Post Office Square, 30th Floor
(508) 655-1415                                     Boston, MA 02109
(508) 319-3077 facsimile                           (t) (617)-217-4700
mmccue@massattorneys.net                           (f) (617) 217-4710
                                                   kevin.polansky@nelsonmullins.com
                                                   christine.kingston@nelsonmullins.com




                                                 26
